Citation Nr: 0213010	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  99-06 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for claimed residuals of 
injuries to the low back area.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to January 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision of the Department of 
Veterans Affairs Regional Office in New Orleans, Louisiana.  

In July 2002, the veteran was afforded a hearing before the 
undersigned Board member sitting at the RO.  A transcript of 
that hearing has been associated with the claims folder.  The 
Board notes that the veteran also testified as to his 
service-connected shoulder disorder.  To the extent that an 
informal claim may have been raised for an increased 
evaluation, this matter is referred to the RO.



FINDING OF FACT

The degenerative joint disease of the lumbar spine had its 
onset in service.


CONCLUSION OF LAW

Degenerative joint disease of the lumbosacral spine was 
incurred on active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal criteria

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease, resulting in 
disability, was incurred coincident with service in the Armed 
Forces or if preexisting such service was aggravated therein.  
38 C.F.R. § 3.303(a).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the inservice condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the inservice condition, see 38 C.F.R. § 
3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Generally, to prove a connection to service, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Veterans are presumed to have entered service in sound 
condition except for defects, infirmities, or disorders noted 
at entrance.  38 U.S.C.A. §§ 1111; Bagby v. Derwinski, 1 Vet. 
App. 225 (1991).  

Factual Background

The veteran's service medical records (SMRs) reveal that the 
veteran was treated for a blunt trauma injuries to the right 
iliac crest in March 1993.  A radiographic consultation 
report shows that there was no evidence of fracture.  An 
emergency room report of the same date shows that the veteran 
sustained three episodes of trauma to the area over "the 
last week or so," that there was tenderness at the right 
iliac crest, and that his hip joint had full, painless ROM 
[range of motion].  The examiner noted that there was no 
fracture seen on x-ray, and assessed the veteran with a hip 
contusion.  

In November 1995, the veteran completed a report of medical 
history that was taken in conjunction with a service 
examination.  He indicated that he had recurrent low back 
pain.  The examiner reported that the veteran's low back had 
been painful and swollen since 1994.  Another report of 
medical history, dated October 1997, reveals that the veteran 
also reported a lower back injury during his separation 
examination.  The examiner noted that the veteran had 
recurrent lower back pain.  

In June 1998, the veteran was afforded a VA compensation and 
pension examination.  That report shows that there was very 
mild dextroscoliosis noted.  The examiner found full range of 
motion, no gross postural abnormalities, and no muscle 
spasms.  He was assessed with a history of lumbosacral 
strain.  

The veteran testified at a hearing before a hearing officer 
at the RO, in April 1999, that he had received no treatment 
since service, but that he experienced flares of his back 
condition when he lifted heavy objects.  

Another VA compensation and pension examination was conducted 
in November 1999.  That examiner noted that the veteran's 
back was tender in the left paraspinous muscles, and that 
there was no spasm or deformity present.  The examiner stated 
that there was degenerative joint disease (DJD) of the L5-S1 
disk with a cyst on the inferior endplate of L5.  The 
diagnosis was early DJD of the lumbosacral disk causing some 
minimal symptoms at the present time.  The report of the x-
ray examination of the same date revealed that there was 
narrowing of the L5-S1 intervertebral disc space height, 
which may or may not be clinically significant, and found 
that the examination revealed a normal lumbar spine.  

In December 1999, an addendum was prepared.  The examiner 
noted that although the veteran's x-rays were "kind of 
equivocal" for DJD, the veteran did have a cyst in the body 
of L5.  The examiner also found, however, that this was very 
early and very minimal, and that it was doubtful at that time 
that there was a cause and effect between the veteran's back 
problems and his degenerative changes that were then there.  

The veteran testified before the undersigned Member of the 
Board in July 2002.  He noted that he had experienced 
continuing difficulty with his back after lifting at work and 
at home.  The veteran also noted that he had not been treated 
by a medical provider immediately after service, because his 
back initially responded to self-treatment, but that he had 
recently sought treatment by VA for his back condition.  The 
veteran noted that he would have the same type of flare of 
his back pain after lifting that he had in service.  

Analysis

The veteran's service medical records, including his entrance 
examination, show no disorder of his low back until treatment 
following his 1993 injury.  

The veteran reported continuing low back pain during service, 
specifically, on examination in 1995 and 1997.  He was 
assessed with recurrent low back pain since his injury.  

On VA examination in June 1998, and November 1999, the 
veteran noted he had recurrent back pain since service.  

The veteran also testified, in April 1999 and again in July 
2001, that he manifested recurrent back pain, since service, 
that manifested after lifting heavy objects.  The Board finds 
his testimony credible.  

The United States Court of Appeals for Veterans Claims has 
found that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

As noted above, there is no competent medical evidence 
reflecting that the veteran's back condition pre-existed 
military service.  Service medical records and the post-
service evidence document chronic low back symptoms following 
the reported in-service injury.  

The June 1998 and November 1999 x-ray examinations revealed 
degenerative changes and dextroscoliosis.  that have not been 
attributed to service, this does not end the Board's inquiry 
in the instant case.  The veteran was noted, on examination 
in June 1998, to manifest tenderness at the same left 
paraspinal area since service.  This evidence also tends to 
show a causal nexus to service.  See Hodges v. West, 13 Vet. 
App. 287 (2000).  

There is some evidence against the veteran's claim.  
Degenerative joint disease was not identified until more than 
one year after service.  There is no clear opinion linking 
the current back disability to service.

Given the documented continuity of symptomatology, the 
absence of an intervening cause for the veteran's low back 
symptoms, and the diagnosis of a chronic disease--
degenerative joint disease--a little more that one year after 
service; the Board finds that the evidence weighs in favor of 
a grant of service connection for the veteran's current low 
back disability. 

Also weighing in favor of the veteran's claim is the June 
1998 VA examiner's assessment.  That assessment can be read 
as attributing the current back disability to service.  

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise as to whether or not the 
veteran has residual low back pain that is due to the in-
service injuries.  Under these circumstances, the veteran 
prevails as to his claim for service connection for the 
residuals of low back pain, due to a history of lumbosacral 
strain, with the application of the benefit of the doubt in 
his favor.  38 U.S.C.A. § 5107.  Hence, service connection is 
granted for a low back disorder identified as a history of 
low back strain, as a residual from his in-service injuries.

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), by 
virtue of the rating decision, a statement of the case, and 
supplemental statement of the case issued during the pendency 
of this appeal, as well as the information provided in the 
January 1999 letter, the veteran was given notice of the 
information and medical evidence necessary to substantiate 
his claim.  Because the Board is granting the veteran's 
claim, there is no need to further assist him in 
substantiating that claim.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2001).


ORDER

Service connection for residuals of injuries to the low back 
area, namely degenerative joint disease, is granted. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

